PARKER, Judge.
Appellant correctly points out that his adjudication of delinquency for both armed robbery and petit theft arising from a single act is a violation of the protection against double jeopardy. See J.M. v. State, 536 So.2d 1165 (Fla. 2d DCA 1988), citing Carawan v. State, 515 So.2d 161 (Fla.1987). We reverse the adjudication of delinquency only as it pertains to the petit theft and remand for the trial court to correct the delinquency order to so reflect.
We find no merit to appellant’s other issue on appeal concerning the lack of sufficient evidence that he committed the offense of armed robbery as a principal in the first degree.
Affirmed in part, reversed in part, and remanded with instructions.
SCHEB, A.C.J., and THREADGILL, J., concur.